DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4 and 7-17 filed May 24th, 2022 are the subject matter of this Office Action. 
Response to Amendment
Applicant’s amendments, filed 05/24/2022 are acknowledged. Claims 5-6 and 23 have been canceled in their entirety. Applicant has amended the scope of claim 1 to the following: A composition comprising crystalline particles of tetramethylpyrazine (TMP), wherein said TMP is spray- dried. 
 In view of Applicant’s amendments, the pending 35 U.S.C 112 Paragraph B rejection of record and 35 U.S.C. 102(a)(1) rejections of record have been withdrawn, as neither Tan nor Chen teach wherein tetramethylpyrazine is spray-dried. 
 Applicant's arguments, filed 05/24/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.	
 
 Claim Rejections - 35 USC § 103-Rejection(s) Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Tan (CN102060787 published 05/11/2011; machine translation provided) in view of Mao (CN101152182 published 04/02/2008; machine translation provided). 
Tan teaches crystalline forms of ligustrazine ferulate (abstract, claims 1-3). As evidenced by CAS Registry database, tetramethylpyrazine is art-recognized as ligustrazine. Tan teaches formulating said crystalline tetramethylpyrazine is an antithrombotic agent and teaches formulation of said crystalline forms with pharmaceutically acceptable carriers for administration (page 2).
However, Tan does not specifically teach a system comprising the tetramethylpyrazine crystalline composition in combination with a dry powder inhalation device. Nor does Tan specifically teach preparing tetramethylpyrazine compositions, wherein the composition is spray-dried.
Mao teaches preparing ligustrazine compositions into powdered spray aerosol formulations in order to administer ligustrazine to the targeted tissue with an automizer spray device (abstract, page 4 paragraph 1 claims 1, 5-6, Embodiment 12). Preparation of said ligustrazine formulation by spray drying techniques is embraced in the methodology of Mao (page 4 paragraph 1-8, page 5 embodiment 12). 
Therefore, it would have been obvious of one of ordinary skill in the art prior to the time of the invention to formulate the crystalline tetramethylpyrazine composition of Tan with a dry powdered inhaler device in view of Mao in order to arrive at the claimed composition. Motivation to formulate the crystalline tetramethylpyrazine composition with a dry powdered inhaler device flows logically from the fact that it is routine in the art to deliver tetramethylpyrazine compositions to the targeted tissue via dry powdered spray formulations. Accordingly, said artisan would have readily incorporated the dry powder inhalation device of Mao to the tetramethylpyrazine crystalline composition of Tan, arriving at the claimed composition with a reasonable expectation of success. 
Additionally, said artisan would have found it prima facie obvious to apply the known technique of spray drying tetramethylpyrazine compositions of Mao to the crystalline tetramethylpyrazine composition of Tan in order to arrive at the instantly claimed with a reasonable expectation of success. Motivation to apply the known technique of spray drying tetramethylpyrazine to the crystalline tetramethylpyrazine composition of Tan logically flows from the fact that said spray drying technique was an art-recognized predictable methodology to prepare tetramethylpyrazine pharmaceutical compositions. Consistent with this reasoning, it would have obvious to have selected various techniques from within the prior art above, to arrive at the claimed spray-dried tetramethylpyrazine crystalline composition “yielding no more than one would expect from such an arrangement”.  
Regarding the limitation of claim 7 (wherein said TMP lack x-ray diffraction peaks in the 2 region of 30-60°) and claim 8 (wherein said TMP crystals have a diameter of 0.8-1.5 m), while Tan is silent on these properties in the disclosed tetramethylpyrazine crystalline compositions above, Applicant is reminded that properties are considered characteristic features of the claimed composition, as products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2112.02. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
 It is also noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the present case the burden is shifted to Applicant to prove that the crystalline tetramethylpyrazine compositions embraced in Tan and Mao does not comprise x-ray diffraction peaks in the 2region of 30-60° nor a diameter of 0.8-1.5 m.
Regarding the limitation of claims 9-11, wherein the composition of claim 1 is prepared by the process of preparing a first solution comprising TMP in an organic solvent and spray drying the first solution using a spray drying apparatus, Applicant is reminded of MPEP 2113, wherein even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In the present case, the product in the product-by-process claims is the same crystalline tetramethylpyrazine powdered composition that is prepared by spray-drying as embraced by the combination of Tan and Mao.   

 Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tan (CN102060787 published 05/11/2011; machine translation provided) and Mao (CN101152182 published 04/02/2008; machine translation provided) as applied to claims 1-2, 7-12 above in view of Huang (CN105213328 published 01/06/2016; machine translation provided).
As disclosed above, the combination of Tan and Mao teach crystalline forms of ligustrazine ferulate (Tan: abstract, claims 1-3). As evidenced by CAS Registry database, tetramethylpyrazine is art-recognized as ligustrazine. The combination of Tan and Mao teach said crystalline tetramethylpyrazine is an antithrombotic agent and teach formulation of said crystalline forms with pharmaceutically acceptable carriers for administration, as well as preparation of said tetramethylpyrazine composition via spray-drying techniques (Tan: page 2; Mao: page 4 paragraph 1-8, page 5 embodiment 12).
However, the combination of Tan and Mao do not specifically teach formulating said spray-dried crystalline ligustrazine composition with mannitol. Nor does the combination of Tan and Mao teach wherein the ligustrazine: mannitol ratio is 75:25 to 25:75 TMP: D-mannitol. 
 Huang teaches ligustrazine freeze dry powdered compositions comprising ligustrazine and mannitol (abstract, claims 1-2). Racemic mannitol embraces both L-mannitol and D-mannitol enantiomers. Huang teaches that the incorporation of mannitol improves the stability of the active agent (abstract,  page 3).  Huang teaches a tetramethylpyrazine: mannitol ratio of 1 to 0.9-1.5, which overlaps with the ratio embraced in the instant claims (page 3, claims 1-2). Applicant is reminded of MPEP 2144.05 where in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious of one of ordinary skill in the art prior to the time of the invention to formulate the spray-dried crystalline tetramethylpyrazine composition of Tan and Mao with the pharmaceutically acceptable carrier mannitol of Huang in order to arrive at the claimed composition. Motivation to formulate the crystalline tetramethylpyrazine composition with D-mannitol logically flows from the fact that it is known in the art to formulate mannitol with tetramethylpyrazine compositions in order to improve stability of tetramethylpyrazine pharmaceutical compositions. 
Regarding the limitation of claims 9-11, wherein the composition of claim 1 is prepared by the process of preparing a first solution comprising TMP in an organic solvent and spray drying the first solution using a spray drying apparatus, Applicant is reminded of MPEP 2113, wherein even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In the instant case, the product in the product-by-process claims is the same crystalline tetramethylpyrazine powdered composition further comprising mannitol as taught by the combination of Tan, Mao and Huang. 

 
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tan (CN102060787 published 05/11/2018; machine translation provided) and Mao (CN101152182 published 04/02/2008; machine translation provided) as applied to claims 1-2, 7-12 above, in view of Tang (CN101919855 published 12/22/2010; machine translation provided).
As disclosed above, the combination of Tan and Mao teach crystalline forms of ligustrazine ferulate (Tan: abstract, claims 1-3). As evidenced by CAS Registry database, tetramethylpyrazine is art-recognized as ligustrazine. The combination of Tan and Mao teach said crystalline tetramethylpyrazine is an antithrombotic agent and teach formulation of said crystalline forms with pharmaceutically acceptable carriers for administration, as well as preparation of said tetramethylpyrazine composition via spray-drying techniques (Tan: page 2; Mao: page 4 paragraph 1-8, page 5 embodiment 12).
However, the combination of Tan and Mao do not specifically teach the use of the spray-dried crystalline ligustrazine ferulate composition to treat pulmonary arterial hypertension in a subject in need.  
  Tang teaches the treatment of pulmonary hypertension in a subject in need comprising administering a therapeutically effective amount of ligustrazine ferulate (abstract, claims 1-4). Treatment of pulmonary arterial hypertension, wherein MPAP≥ 30 mmHg is embraced in the methodology of Tang (page 2 paragraph 2-3). Tang teaches that ligustrazine ferulate effectively increases coronary flow. Administration of said agent via an injectable powder is embraced in the methodology of Tang (page 4). Tang further teaches anti-coagulant therapy is traditional therapy to treat pulmonary hypertension in a subject (page 2 paragraphs 2-3).  
 Therefore, it would have been obvious of one of ordinary skill in the art prior to the time of the invention to administer the spray-dried crystalline tetramethylpyrazine ferulate composition of Tan and Mao in order to effectively treat pulmonary arterial hypertension in a subject in need in view of Tang in order to arrive at the claimed methodology. Motivation to administer the crystalline tetramethylpyrazine ferulate composition to a patient comprising pulmonary arterial hypertension logically flows from the fact that Tang teaches that tetramethylpyrazine ferulate compositions are effective for treating pulmonary arterial hypertension in a subject in need, which in turn raises a reasonable expectation of success in treating pulmonary arterial hypertension in the administered subject. 
Additionally, said artisan would have found it prima facie obvious to incorporate anti-coagulant therapy to the crystalline tetramethylpyrazine ferulate composition, as Tang teaches that teaches anti-coagulant therapy is traditional therapy to treat pulmonary hypertension in a subject. 
 Motivation to administer the compositions together flows logically from the very fact each agent or combination of agents was known in the prior art to have the same therapeutic utility and, in turn, raises the reasonable expectation of success, that when combined, a composition comprising crystalline tetramethylpyrazine ferulate and anti-coagulant therapy would be efficacious at treating pulmonary arterial hypertension in the administered subject. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980)  wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06). 
  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Tan (CN102060787 published 05/11/2018; machine translation provided), Mao (CN101152182 published 04/02/2008; machine translation provided) and Tang (CN101919855 published 12/22/2010; machine translation provided) as applied to claims 13-16 above, in view of Carmeliet (US2003/0125233 published 07/03/2003).
As disclosed above, the combination of Tan, Mao and Tang render obvious the administration of a spray-dried crystalline tetramethylpyrazine ferulate composition to treat pulmonary arterial hypertension in a subject as tetramethylpyrazine compositions were known in the art to treat the disclosed disorder. 
 However, the combination of Tan, Mao and Tang do not specifically teach administering the pulmonary arterial hypertension treating tetramethylpyrazine via pulmonary administration in a dry powder inhaler. 
Carmeliet teaches pulmonary administration of therapeutic agents formulated as a microfine powder is an effective strategy said agent to treat pulmonary arterial hypertension in a subject in need as said therapeutic regimen delivers the agent directly to the targeted tissue  ([0015], [0019], [0027]-[0028], [0033]). 
  Therefore, it would have been obvious of one of ordinary skill in the art prior to the time of the invention to administer the pulmonary arterial hypertension treating crystalline, spray-dried tetramethylpyrazine ferulate composition of Tan, Mao and Tang wherein said crystalline tetramethylpyrazine ferulate is formulated for pulmonary administration with a powdered inhaler in view of Carmeliet in order to arrive at the claimed methodology. Motivation to administer the pulmonary arterial hypertension treating crystalline tetramethylpyrazine ferulate composition via pulmonary administration with a powdered inhaler flows logically from the fact that pulmonary administration is a routine route of administration to deliver pulmonary arterial hypertension treating agents to subjects in need. Accordingly, said artisan would have readily predicted that inhalation of the pulmonary arterial hypertension treating crystalline tetramethylpyrazine ferulate composition of Tan, Mao and Tang via a powdered formulation of Carmeliet would have effectively treated the disorder in the afflicted patient.    
 
Applicant traverses. Applicant asserts that Tan does not specifically teach or suggest spray drying TMP and the combination of Mao and Tang fail to cure the deficiencies of Tan. 
 
Response to Arguments
Applicant’s arguments, filed 05/24/2022 are acknowledged and have been carefully considered. Regarding Applicant’s contention that Tan does not teach that the tetramethylpyrazine composition, Applicant is reminded or MPEP 2145 wherein the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208, USPQ 871 (CCPA 1981). 
In the present case, Applicant has taken a modular approach in the well-established field of preparing crystalline tetramethylpyrazine pharmaceutical compositions by the use of spray-drying techniques, or using tetramethylpyrazine compositions for the treatment of pulmonary arterial hypertension in a subject in need. Applicant has borrowed well-known and established techniques such as preparation of crystalline tetramethylpyrazine compositions taught by Tan,  preparing tetramethylpyrazine compositions via spray-drying techniques embraced within Mao, or administering tetramethylpyrazine compositions to treat pulmonary arterial hypertension as embodied within Tang above. Accordingly, said artisan would have found it prima facie obvious apply the known technique of spray drying tetramethylpyrazine compositions of Mao to the crystalline tetramethylpyrazine composition of Tan in order to arrive at the instantly claimed with a reasonable expectation of success. Motivation to apply the known technique of spray drying tetramethylpyrazine to the crystalline tetramethylpyrazine composition of Tan logically flows from the fact that said spray drying technique was an art-recognized predictable methodology to prepare tetramethylpyrazine pharmaceutical compositions. Further, it would have been obvious of one of ordinary skill in the art prior to the time of the invention to administer the spray-dried crystalline tetramethylpyrazine composition of Tan and Mao in order to effectively treat pulmonary arterial hypertension in a subject in need in view of Tang as Tang teaches that tetramethylpyrazine compositions are effective for treating pulmonary arterial hypertension in a subject in need, which in turn raises a reasonable expectation of success. Consistent with this reasoning, it would have obvious to have selected various techniques from within the prior art above, to arrive at the claimed spray-dried tetramethylpyrazine crystalline composition “yielding no more than one would expect from such an arrangement”.   
 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628